UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4321


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VANXAY XAY SISOMPHONE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:15-cr-00403-WO-1)


Submitted: November 30, 2017                                 Decided: December 7, 2017


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Kathleen A. Gleason, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Vanxay Xay Sisomphone pled guilty, pursuant to a written plea agreement, to

possessing firearms as a convicted felon, 18 U.S.C. § 922(g) (2012), and was sentenced

to a within-Guidelines sentence of 43 months’ imprisonment.         Sisomphone appeals.

Sisomphone’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal but questioning whether

Sisomphone’s sentence is reasonable. Although advised of his right to file a pro se

supplemental brief, Sisomphone has not done so.

      This court reviews a sentence, “whether inside, just outside, or significantly

outside the Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). This review requires consideration of both the

procedural and substantive reasonableness of the sentence. Id. at 51. In determining

procedural reasonableness, this court considers whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) sentencing

factors, selected a sentence based on clearly erroneous facts, or failed to explain

sufficiently the selected sentence. Id. at 49-51. Only after determining that the sentence

is procedurally reasonable does this court consider the substantive reasonableness of the

sentence, “tak[ing] into account the totality of the circumstances.” Id. at 51. “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

[substantively] reasonable. Such a presumption can only be rebutted by showing that the



                                            2
sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Our review of the record, including the sentencing transcript, reveals no

procedural errors.    The district court accurately calculated Sisomphone’s advisory

Guidelines range, gave the parties the opportunity to present argument and Sisomphone

the opportunity to allocute, considered the relevant § 3553(a) factors, and adequately

explained its reasons for imposing the sentence. We further find that Sisomphone has not

met his burden of rebutting the presumption that his within-Guidelines sentence is

substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.        We therefore affirm Sisomphone’s

conviction and sentence. This court requires that counsel inform Sisomphone, in writing,

of the right to petition the Supreme Court of the United States for further review. If

Sisomphone requests that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof was served on

Sisomphone. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            3